Citation Nr: 0908939	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disorder.

2.  Entitlement to service connection for a low back disorder 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971 and is a Vietnam combat Veteran.  Decorations 
and awards include a Vietnam Service Medal, a Vietnam 
Campaign Medal, a Bronze Star Medal, and a Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in New York, New 
York.  The transcript of that hearing is of record.

In November 2007 the Board remanded the issues of service 
connection for hearing loss, a right knee condition, and a 
low back condition secondary to a right knee disorder for 
additional development, including the provision to the 
Veteran of a compensation and pension (C&P) audiology 
examination and a C&P knee examination.  The reports of those 
examinations, which were duly conducted in October 2008, have 
been associated with the claims folder.

In November 2008 the RO granted service connection for right 
patello-femoral syndrome (right knee disability).  

The issue of entitlement to service connection for a low back 
condition secondary to a service-connected right knee 
disability is addressed in the REMAND portion of the decision 
below.




FINDINGS OF FACT

1.  The Veteran did not complain of and was not treated for 
hearing loss during service or for many years thereafter and 
a hearing loss disorder was not detected during his 
separation examination.

2.  The Veteran served in combat.  

3.  Competent medical evidence is in equipoise as to whether 
his current bilateral hearing loss disorder is related to 
service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hearing loss.  He 
reports that while in Vietnam he fired "individual and crew 
served weapons with impulse levels higher than 140 
decibels."  During his August 2007 Board hearing he 
testified that he fired an M-16 rifle and rocket propelled 
grenades.  He also testified that during the last six weeks 
of his Vietnam tour he worked as the battalion armorer, which 
entailed fixing and test firing the battalion's weapons each 
day.  

Preliminary, the Board notes that the Veteran's DD-214 
confirms combat service in Vietnam.  The Veteran's 
allegations are thus entitled to consideration as provided by 
38 C.F.R. § 1154(b).

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Veteran meets the criteria as will be shown below.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no record of any 
complaints of or treatment for hearing loss, and no record of 
an auditory threshold at 500, 1000, 2000, 3000, 4000 Hertz of 
40 decibels or greater.  A September 1968 pre-induction 
examination yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
0
10
-
15
Left 
ear
10
10
10
-
10

STRs also include the report of a February 1971 separation 
examination, which shows (despite the Veteran's report of a 
year of unprotected noise exposure during combat service in 
Vietnam) perfect hearing (0 decibels) at all thresholds.  

In May 2005 the Veteran was accorded a C&P audiology 
examination.  The examiner reports that the claims file was 
reviewed pursuant to the examination.  During the examination 
the Veteran reported that he was exposed to test fire every 
day during the last few months of his Vietnam.  He also 
reported that he had not been exposed to any significant 
occupational or recreational noise since service.  Audiologic 
testing yielded as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
60
60
55
Left 
ear
5
5
50
45
70

Speech recognition scores were 84 percent for the right ear 
and 92 percent for the left ear.  The examiner further stated 
as follows:

hearing is WNL through 1.5kHz sharply 
sloping to an essentially moderately-
severe SNHL through 4khz rising to an 
essentially moderate LOH thereafter for 
the right ear and hearing is WNL through 
1.5kHz sloping to an essentially moderate 
SNHL through 4kHz rising to WNL 
thereafter.  Word recognition scores were 
good the right ear and very 
good/excellent for the left ear.

The examiner then opined that  "it is less likely than not 
that [the Veteran's] hearing loss is due to service-related 
noise exposure.  Upon separation, [the Veteran's] hearing was 
WNL from 500 Hz to 6 kHz bilaterally."  

Despite the Veteran's report of repeated exposure to acoustic 
trauma during service, the examiner did not comment upon the 
apparent incongruity between enlistment test findings of less 
than perfect hearing and separation test results of perfect 
hearing.  Moreover, although the examiner noted the Veteran's 
report of no occupational or recreational noise trauma 
exposure after service, she did not comment upon this in her 
opinion.  The Board consequently finds the May 2005 opinion 
to be of limited probative value.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (Observing that the evaluation 
of medical evidence involves inquiry into . . . the medical 
conclusion that the physician reaches).  

In January 2008 the Veteran underwent audiology testing at a 
private facility.  A statement submitted with the testing 
results from a private otolaryngologist indicated that the 
Veteran has "sensorineural hearing loss [secondary] to noise 
trauma.  Wears [hearing aids] to both ears."  The physician 
also advised that the Veteran was under his care.

In October 2008 the Veteran was accorded another C&P 
audiology examination.  
The examiner reported that the claims file was reviewed, and 
noted that the Veteran had "excessive service related noise 
exposure" in Vietnam.  The examiner also noted that the 
Veteran denied "occupational and recreational noise 
exposures."  During the examination the Veteran complained 
of decreased hearing bilaterally, worse in the right ear.  
Audiologic testing yielded as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
60
55
60
Left 
ear
10
10
55
50
50

Speech recognition scores were 76 percent for the right ear 
and 72 percent for the left ear.  Diagnosis was mild to 
moderate bilateral sensorineural hearing loss, with hearing 
loss slightly poorer in the right ear in the high 
frequencies.  The examiner then opined that the Veteran's 
hearing loss "is less likely as not (less than 50/50 
probability) caused by or a result of his military service."  
He explained as follows:

Hearing screenings completed at the time 
of enlistment and separation from the 
service were normal Bil [bilaterally].  
Furthermore, [the Veteran] reported HL 
[hearing loss] approximately 25 years ago 
when he was in his "mid 30's".  Vet was 
D/C [discharged] from the service in '71 
when he was in his mid 20's. 

This opinion also provides evidence against the claim.  
However, the Board finds the January 2008 opinion from the 
Veteran's otolaryngologist to be highly probative evidence in 
favor of the Veteran's claim.  Although the January 2008 
physician did not specify the source of the Veteran's "noise 
trauma," the Board notes the Veteran's report that he has 
had no exposure to loud noise since service; and the record 
contains no evidence to the contrary.  Indeed, the Veteran 
has described his in service noise exposure at length, 
including in combat situations, and the Board finds the 
Veteran's account to be consistent with the circumstances, 
conditions and hardships of his service.  38 C.F.R. § 
1154(b).  Accordingly, the Board finds that the January 2008 
opinion is highly probative evidence in favor of the 
Veteran's claim since there is no evidence of any excessive 
noise exposure other than during active military service.  
The evidence is thus in equipoise.  Therefore, and resolving 
all reasonable doubt in the favor of the Veteran, service 
connection for bilateral hearing loss is warranted.  38 
C.F.R. § 3.102.

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision. 


ORDER

Service connection for a bilateral hearing loss disorder is 
granted.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for a back disorder, which he contends is 
secondary to his now service-connected right knee disorder.  
In his April 2005 claim he stated as follows:

While jumping from helicopters I 
sustained repeated trauma and stress to 
my right knee.  Over time this injury to 
my right knee has forced to walk and move 
in such a way as to minimize pain to the 
knee.  This "guarding" effort has 
placed unusually mechanical stress on my 
back.

In November 2007 the Board remanded the issue of service 
connection for a right knee condition for additional 
development and, citing Harris v. Derwinski, postponed review 
of the issue of service connection for a low back condition 
secondary to a right knee disorder pending resolution of the 
knee issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  

In October 2008 the Veteran was accorded a C&P knee 
examination, and in November 2008 the RO issued a rating 
decision granting service connection for a right patello-
femoral disability.  

VA regulations provide that a disability that is proximately 
due to or the result of a service-connected disease or injury 
shall also be service connected.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Private medical records (including x-rays) reflect a 
diagnosis of and treatment for spondylosis and degenerative 
joint disease of the lumbar spine.  Moreover, private 
treatment records dated in March 2005 note that the Veteran 
was "ambulating [with] difficulty," and private treatment 
records dated in June 2005 inform of a "limping gait."  
According to the Veteran, his right knee disability has 
caused him to "put undo stress on [his] back and has caused 
that problem."  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence confirms that the Veteran has a current low back 
disorder, which he avers is secondary to his now service-
connected right knee disability.  However, there is 
insufficient competent medical evidence on file to establish 
a nexus between his current back disorder and his service-
connected right knee disability (see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)), and an opinion from a medical examiner 
has not been requested.  Remand for an examination and 
opinion as to whether the Veteran's back disorder is related 
to his service-connected right knee disability is thus 
warranted.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  Since the claims file is being 
returned it should also be updated to include any VA 
treatment records compiled since April 2007.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from April 25, 2007.  If no 
such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  After any extant medical records have 
been associated with the claims file, 
schedule the Veteran for an appropriate 
examination regarding his claim for service 
connection for a low back disorder.  The 
claims file must be made available to, and 
reviewed by the examiner.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a nonservice-connected back 
disorder, if found, is caused by or is due 
to the Veteran's service-connected right 
knee disability.  If the examiner responds 
in the negative to the above question, then 
the examiner must opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that the Veteran's low back disorder has 
been or is aggravated (i.e., permanently 
worsened) by a service-connected right knee 
disability.  A rationale for all opinions 
proffered must be set forth in the report 
provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


